Case 1:19-cr-00285-GBD Document 6 Filed 04/25/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of C ounsel

UNITED STATES DISTRICT COURT

 

 

To:

Date:

for the
Southern District ofNeW York

UN|TED STATES OF AN|ER|CA )
Plainlz`jj" )

v. )

LAURENCE F. DOUD ll| )
Defendant )

APPEARANCE OF COUNSEL

The clerk of court and all parties of record

19-Cr-00285-GBD-1

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

LAURENCE F. DOUD |||

04/25/2019

@MWM

w signature
D LE N|. JAN EY
Printed name and bar number

Gott|ieb & Janey LLP
111 Broadway, Suite 701
New York, NY 10006

 

Address

djaney@gott|iebjaney.com

 

E-maz'l address

(212) 566-7766

 

Telephone number

(212) 374-1506

 

FAX number

